UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:03-cv-00024-F; 7:99-cr-00049-F-1)


Submitted:   April 2, 2010                    Decided:    June 15, 2010


Before TRAXLER,    Chief     Judge,   and   WILKINSON    and   NIEMEYER,
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude Bellamy seeks to appeal the district court’s

order    denying    his    motion      filed      pursuant         to    Fed.       R.    Civ.    P.

60(b). The order is not appealable unless a circuit justice or

judge     issues     a     certificate           of    appealability.                28     U.S.C.

§ 2253(c)(1)       (2006);    Reid      v.       Angelone,         369     F.3d          363,    369

(4th Cir. 2004).          A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this    standard    by    demonstrating          that       reasonable         jurists          would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);                                       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th Cir. 2001).           We      have     independently             reviewed         the

record    and    conclude    that      Bellamy        has    not    made       the       requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.

            Additionally, we construe Bellamy’s notice of appeal

and    informal    brief     as   an    application           to        file    a    second       or

successive motion under 28 U.S.C.A. § 2255 (West Supp. 2010).

United States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).

In order to obtain authorization to file a successive § 2255

                                             2
motion, a prisoner must assert claims based on either:                   (1) a

new   rule   of   constitutional     law,   previously    unavailable,      made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence, not previously discoverable by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the petitioner guilty of

the offense.      28 U.S.C. § 2244(b)(2) (2006).           Bellamy’s claims

do not satisfy either of these criteria.                 Therefore, we deny

authorization to file a successive § 2255 motion.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before     the    court   and

argument would not aid the decisional process.

                                                                     DISMISSED




                                       3